      Case 3:19-cr-04104-DMS Document 61 Filed 03/01/21 PageID.265 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 19-CR-4104-DMS
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 SENTENCE MODIFICATION
                                                        UNDER 18 U.S.C. § 3582(C)
14   ENRIQUE ALVAREZ TELLO,
15                                   Defendant.
16
17         On January 27, 2021, Defendant Enrique Alvarez Tello, proceeding pro se, filed a
18   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The United States
19   filed a response in opposition. For the reasons given herein, the Court denies Defendant’s
20   motion.
21                                              I.
22                                      BACKGROUND
23         On November 14, 2019, Defendant Alvarez Tello pled guilty to one count of
24   importation of methamphetamine, in violation of 20 U.S.C. §§ 952 and 960. (ECF Nos.
25   18, 20.) Defendant was sentenced to 30 months in prison, followed by three years of
26   supervised release.   (ECF No. 55.)     Defendant is currently incarcerated at Federal
27   Correctional Institution Big Spring, and his projected release date is November 2, 2021.
28   (ECF No. 60 at 2.)

                                                    1
                                                                                 19-CR-4104-DMS
      Case 3:19-cr-04104-DMS Document 61 Filed 03/01/21 PageID.266 Page 2 of 4



 1         Defendant states he was infected with COVID-19 at a detention center in San Diego
 2   in April 2020. (ECF No. 58 at 6.) He now suffers from severe headaches and fears
 3   reinfection. (Id.) Based on these allegations, Defendant filed the present request for
 4   compassionate release under 18 U.S.C. § 3582(c)(1)(A). (See generally id.) The United
 5   States opposes Defendant’s motion. (ECF No. 60.)
 6                                               II.
 7                                         DISCUSSION
 8         In general, a court may not modify a sentence of incarceration once it has been
 9   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
10   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
11   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
12   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C.
13   § 3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
14   after exhausting the Bureau of Prisons (“BOP”) process.
15         Section 3582(c) of Title 18 of the United States Code provides that a court may not
16   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
17   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after she has
18   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
19   act or “the lapse of 30 days from the receipt of such a request by the warden of the
20   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
21   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
22   when the BOP denies a defendant’s application or lets thirty days pass without responding
23   to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
24   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Here, Defendant
25   submitted a request for compassionate release to his facility, which was denied by the
26   administrator on December 18, 2020. (ECF No. 58 at 1.) Accordingly, the Court addresses
27   the merits of Defendant’s motion.
28

                                                   2
                                                                                    19-CR-4104-DMS
         Case 3:19-cr-04104-DMS Document 61 Filed 03/01/21 PageID.267 Page 3 of 4



 1           The FSA allows a district court to modify a sentence and grant compassionate release
 2   if it finds “extraordinary and compelling reasons” warrant such a sentence reduction and
 3   the reduction complies with the sentencing factors set forth in 18 U.S.C. § 3553(a). 18
 4   U.S.C. § 3582(c)(1)(A). Further, the reduction must be “consistent with applicable policy
 5   statements issued by the Sentencing Commission.” Id. The relevant policy statement,
 6   United States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13, requires the court to find the
 7   defendant “is not a danger to the safety of any other person or to the community.” 1
 8   Defendant contends he meets the foregoing criteria. As the movant, Defendant bears the
 9   burden of establishing that he is eligible for a sentence reduction. See United States v.
10   Jones, 836 F.3d 896, 899 (8th Cir. 2016).
11           Here, Defendant fails to meet his burden because he has not shown “extraordinary
12   and compelling reasons” that warrant his release. The Sentencing Guidelines provide that
13   extraordinary and compelling reasons may exist for compassionate release where a
14   defendant suffers from, among other conditions, “a serious physical or mental condition …
15   that substantially diminishes the ability of the defendant to provide self-care within the
16   environment of a correctional facility and from which he or she is not expected to recover.”
17   U.S.S.G. § 1B1.13, cmt. 1(A)(ii). 2
18           Defendant requests compassionate release based on his April 2020 infection with
19   COVID-19. (ECF No. 58 at 6.) Although he has recovered, he now suffers from severe
20
21
     1
       Even if U.S.S.G. § 1B1.13 does not apply to district courts’ consideration of
22   compassionate release motions, the court must nonetheless consider dangerousness as part
23   of the § 3553(a) factors. See 18 U.S.C. § 3553(a)(2)(C) (sentence must be sufficient to
     “protect the public from further crimes of the defendant”).
24   2
       Some courts have held that district courts have discretion to determine what constitute
25   “extraordinary and compelling reasons” for compassionate release because U.S.S.G.
     § 1B1.13 is not binding on district courts. See, e.g., United States v. Brooker, 976 F.3d 228
26   (2d Cir. 2020). The Ninth Circuit has yet to rule on this issue. Even if this Court were to
27   follow the reasoning in Brooker and similar cases, Defendant fails to establish
     “extraordinary and compelling reasons” warranting compassionate release under 18 U.S.C.
28   § 3582(c)(1)(A)(i).
                                                   3
                                                                                    19-CR-4104-DMS
      Case 3:19-cr-04104-DMS Document 61 Filed 03/01/21 PageID.268 Page 4 of 4



 1   headaches and fears reinfection. (Id.) The United States argues this is insufficient to
 2   establish extraordinary and compelling reasons. The Court agrees. Although the Court
 3   credits Defendant’s claim that he now suffers from headaches, Defendant, who is 37 years
 4   old, does not identify any underlying medical condition that would “substantially diminish”
 5   his ability to provide self-care in his current environment or that would increase his risk
 6   from COVID-19 upon potential reinfection. As this Court has previously found, infection
 7   with COVID-19 and subsequent recovery, without more, does not rise to the level of
 8   “extraordinary and compelling reasons” warranting compassionate release. See United
 9   States v. Erazo Hernandez, 12-CR-4965-DMS-2, Dkt. No. 302 at 5 (S.D. Cal. Nov. 21,
10   2020). Moreover, the facts upon which Defendant relies in support of his request were
11   already considered by the Court at sentencing.         Accordingly, Defendant has not
12   demonstrated “extraordinary and compelling” reasons for his release.
13                                              III.
14                               CONCLUSION AND ORDER
15         For the foregoing reasons, Defendant’s motion for compassionate release pursuant
16   to 18 U.S.C. § 3582(c)(1)(A) is respectfully denied.
17         IT IS SO ORDERED.
18
19   Dated: February 27, 2021
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                  19-CR-4104-DMS
